Citation Nr: 0025833	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-08 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder to include post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1984 to November 
1984, and from October 1985 to August 1988.

The current appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  



The RO determined that the veteran's claim of entitlement to 
service connection for a chronic acquired psychiatric 
disorder was not well grounded.  

In view of the veteran's February 1997 submission of 
additional application for service connection for a 
psychiatric disorder to include PTSD within the one year 
appeal period of the April 1996 rating decision, the Board 
has construed the February 1997 application as a notice of 
disagreement in view of the additional contemporaneous 
statements on file which in the aggregate permit such 
conclusion.

In June 1997 the RO denied entitlement to service connection 
specifically for PTSD and bipolar disorder.

The veteran did not appear for a scheduled hearing before a 
Hearing Officer at the RO in July 1999.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired variously diagnosed psychiatric disorder to include 
PTSD is supported by cognizable evidence that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired variously diagnosed psychiatric disorder to in 
include PTSD is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records contain no evidence or 
findings of a psychiatric disorder.  The July 1985 report of 
general medical examination for enlistment shows the clinical 
evaluation of the psychiatric system was normal.  The veteran 
denied all psychiatric symptomatology when he completed the 
medical history portion of the examination.  The May 1988 
report of medical examination for separation from service 
shows the clinical evaluation of the psychiatric system was 
normal.  The veteran denied all psychiatric symptomatology 
when he completed the report of medical history portion of 
the separation examination.

VA treatment reports dated from 1995 onward show the 
veteran's psychiatric symptomatology was to rule out or was 
variously diagnosed as poly-substance abuse, major 
depression, schizophrenia, major depression with psychotic 
features, child PTSD, intermittent explosive disorder, 
substance induced psychosis, etc..

VA conducted a special psychiatric examination of the veteran 
in May 1997.  The examiner recorded that the clinical record 
was available and had been reviewed.  He reported that in 
1980 and 1982 he was under the jurisdiction of the youth 
authority for two years prior to going into the service.  
Since 1989 he had been in and out of prison, defying 
authority and being reckless.  He wanted to stop that cycle.  
He reported being physically and sexually abused beginning at 
age seven, by family members.  He was given alcohol as a 
child.  He remembered going inside a closet and somebody 
showing up there and abusing him.

On mental status examination the veteran's speech was slow 
and halting.  His eye contact was sometimes poor.  He 
admitted to visual and auditory hallucinations.  He described 
his usual mood as aggravated.  He appeared to have a chronic 
high anger level and destructive thoughts.  He reported 
having received psychologic counseling in high school.  He 
described chronic feelings of depression and anger, of 
wanting to hurt people because they were hurting him and 
destroying his life.  He reported having been seen in service 
by a psychiatrist.  

The veteran reported that during service "They dogged me out 
until I could take no more, I broke-I snapped."  He 
reported he was constantly taunted.  "They kept kidding me 
and putting me through remedial physical exercise...and on 
restriction.  He reacted to this by "running away, going out 
on the town."  He reported responding to a man by pulling 
out a knife.  The man reportedly responded by crying and 
begging for mercy.  The examiner recorded that the veteran's 
psychological profile was technically not valid.

The examiner noted that the clinical interview indicated that 
the veteran had experienced physical and sexual abuse in his 
family from age seven and developed a rebellious disdain for 
authority in his abused childhood.  The examiner noted that 
the veteran himself believed that he forgot the trauma of his 
childhood and tended to focus on his military experiences as 
he looked for an explanation of his disturbed feelings.  
However, it was clear that he had problems with authority 
before going into the service and that his readiness to act 
out a rebellious attitude created severe difficulties in the 
service when he would not conform to expectations.  The 
examiner recorded that apparently his time in service did not 
help this already troubled young man, and only further 
aggravated his condition.  The examiner diagnosed alcohol 
dependence, (in early full remission for 10 months), cocaine 
dependence (by history, in early full remission), major 
depression by history, and chronic PTSD.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Court has held that a well-grounded claim for PTSD 
requires (1) medical evidence of a current PTSD disability; 
(2) medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd 78 F.3d 604 (Fed. Cir. 1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1253 (2000).

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the clinical in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a common 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  The benefit of the doubt rule 
applies to determinations of whether a veteran engaged in 
combat with the enemy.  

If there is a balance of positive and negative evidence, the 
issue must then be resolved in the veteran's favor.  
VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 1991); 
Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

Continuous service for 90 days or more during peacetime 
service after December 31, 1946, and post service development 
of presumptive disease to a degree of 10 percent within one 
year from the termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (1999).

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. §§ 
3.307, 3.309 (1999).


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are accorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137 
(West 1991);  38 C.F.R. § 3.304 (1999).

In a recent case, the U.S. Court of Appeals for Veterans 
Claims (Court) emphasized that VA's burden of proof for 
rebutting the presumption of soundness is not merely evidence 
that is "cogent and compelling," i.e. a sufficient showing, 
rather, it is evidence that is clear and unmistakable.  In 
its decision, the Court noted that "the word 'unmistakable' 
means that an item cannot be misinterpreted and 
misunderstood, i.e. it is undebatable." Vanerson v. West, 12 
Vet. App. 254 (1999) (quoting Webster's New World Dictionary 
1461 (3rd Coll. Ed. 1988)).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1999).  See Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestation of the disability prior to, during and 
subsequent to service.  Id.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-207 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic acquired variously diagnosed 
psychiatric disorder to include PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The veteran has presented lay testimony of personal pre-
service and in-service stressors, non-combat related; he has 
a current diagnosis of PTSD; and a VA physician has 
attributed his variously diagnosed psychiatric symptomatology 
including PTSD and depression to his service on the basis of 
aggravation.  Therefore, the claim of entitlement to service 
connection for a chronic acquired variously diagnosed 
psychiatric disorder to include PTSD is found to be well 
grounded, and is further addressed in the remand portion of 
the decision.  


ORDER

The veteran has submitted a well-grounded claim on 
entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder to include PTSD.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established a well-grounded claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder to include PTSD, the 
duty to assist attaches.  VA has a duty to assist the veteran 
in the development of facts pertinent to his claim,  
38 U.S.C.A. § 5107(a) (West 1991().  The Board is of the 
opinion that further development is required.

The Board's review of the evidentiary record discloses that 
documentation referable to the veteran's pre-service 
treatment for psychiatric symptomatology has not been 
obtained and associated with the claims file.  The veteran 
has reported having undergone psychological counseling while 
in high school in attendance at the Mary B. Perry High 
School.  Additionally, the veteran reported that he underwent 
psychiatric evaluation while serving in Yong Fong, Korea in 
1987 or 1988.  

Also, the veteran reports multiple personal stressors which 
may have included personal assaults while he was on active 
duty.  With respect to personal assaults, the record is clear 
in showing that the veteran was both physically and sexually 
abused as a child.  He has reported in-service stressors, but 
has not clarified whether the stressors, all non-combat in 
nature, include physical and/or sexual assaults.  He has even 
related an incident where he used a knife in apparent self-
defense, but this is not clear from the evidentiary record.  
The complete records referable to his treatment after service 
also do not appear to have been requested and associated with 
the claims file.

As a minimum. The veteran must indicate the location and 
approximate time of stressful event(s) in service.  See VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 
Paragraph 5.14(b)(2)(a).  The veteran should be given the 
opportunity to clarify and provide more specific details as 
to stressful events in service.

The Court has held that VA has undertaken a special 
obligation to assist a claimant who has submitted a well-
grounded claim in producing corroborating evidence of an in-
service stressor involving, what may include in the veteran's 
case, personal assault.  Patton v. West, 12 Vet. App. 272, 
280 (1999).

In this regard, behavior changes that occurred at the time of 
an incident may indicate the occurrence of an in-service 
stressor.  See M21-1, Part III, para. 5.14(c)(7).  The M21-1 
provisions provide that secondary evidence may need to be 
interpreted by a clinician especially if it involves behavior 
changes.  

Evidence that documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician.  See M21-1, Part III, para. 
5.14(c)(8).

The Court has held that the RO is responsible for assisting 
the claimant in gathering, from sources in addition to in-
service records, evidence corroborating an in-service 
stressor, by sending a special letter and questionnaire, by 
carefully evaluating that evidence including behavior 
changes, and by furnishing a clinical evaluation of behavior 
evidence.  Patton at 281-282.

The veteran's case is unique to the extent that a VA examiner 
has predicated a diagnosis of PTSD on the veteran's pre-
service or childhood experiences, and has determined that 
such disorder, and/or his psychiatric symptomatology in 
general, was aggravated by service.  The additional 
development to be undertaken in this case by necessity 
involves ascertainment as to the pre-service stressors and 
nature and extent of psychiatric symptomatology diagnosed and 
treated, attainment of in-service stressors especially if 
involving physical and/or sexual assaults, in-service 
psychiatric treatment documentation, and post service 
treatment as well.  Additionally, a contemporaneous 
comprehensive examination of the veteran to ascertain 
specifically what various psychiatric symptomatology was 
aggravated by service would materially assist in the 
adjudication of the appeal.

In light of the foregoing, this case is remanded to the RO 
for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete records from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  The RO should request the veteran to 
provide more specific details regarding 
his alleged in-service stressors, 
particularly with respect to his use of a 
knife, and he should clarify whether he 
was or was not a victim of physical 
and/or sexual assaults.  He should be 
asked to provide, as specifically as 
possible, the dates and locations of any 
and all alleged stressors and any other 
information pertinent to verification.  

The veteran should also be asked to 
identify potential alternative sources 
for supporting evidence of such reports.  
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  

If the veteran does in fact allege 
personal (physical/sexual) assault(s), 
the RO should afford him the opportunity 
to submit any alternate available sources 
that may provide credible support to the 
in-service personal assaults to support 
his claim for service connection for 
PTSD, as provided in M21-1, Part III, 
para. 5.14(c).

The veteran should be asked to provide 
any additional information possible 
regarding personal assaults and to 
identify alternative sources for 
supporting evidence of such reports.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.

3.  The RO should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.  

The RO should request military police 
reports for the military installation(s) 
where the incident(s) was/were reported 
and the records from the social service 
office(s) at that/those installation(s).  
The RO should make special efforts to 
obtain as much information referable to 
the veteran's reproted use of a knife.

4.  The RO should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's PTSD Questionnaire 
and all medical records.

The summary and all associated documents, 
including a copy of this remand, all 
available service records, and any 
written stressor statements should then 
be sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150, to obtain verification of 
the claimed stressors.  

The USASCRUR should be requested to 
provide any information which might 
corroborate any of the veteran's alleged 
experiences and stressors.

5.  Thereafter, regardless of whether 
alleged stressors have been verified, the 
RO should afford the veteran a VA special 
psychiatric examination by a specialist 
who has not previously examined or 
treated him.  The claims file, a separate 
copy of this remand, the stressor list 
compiled by the RO, and any information 
provided by the USASCRUR, and copies of 
the pertinent M21-1 criteria with respect 
to personal assault claims must be 
provided to the examiner for review prior 
and pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that all 
of the foregoing was in fact made 
available in conjunction with the 
examination.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.


The examiner must determine the nature, 
severity, and etiology of any psychiatric 
disorder present, to include PTSD.  The 
examiner's attention must be directed to 
the report of the May 1997 VA special 
psychiatric examination wherein the 
veteran was diagnosed with PTSD of 
childhood onset.  The examiner should 
utilize DSM-IV in arriving at diagnoses 
and identify all existing psychiatric 
diagnoses.  

With respect to any reported personal 
assaults in service, the examiner is 
requested to analyze the service 
personnel records in light of the 
examples listed in M21-1, Part III, para. 
5.14(c)(7).  Specifically, the examiner 
should determine whether there is in-
service and/or post service evidence of 
behavior changes at the time of the 
alleged stressor incident(s), which 
indicate their occurrence.  See M21-1, 
Part III, 5.14(c)(7), (8).

In doing so, the examiner should 
carefully review all of the veteran's 
statements on file regarding the event(s) 
of in-service harassment which may 
include personal assault that caused him 
to defend himself with a knife, as well 
as the secondary evidence and evidence of 
behavior changes shown in the service 
personnel records.  It is requested that 
the examiner interpret the behavior 
changes and evidence pertaining thereto 
and render an opinion whether the 
behavior changes are related to the 
claimed stressors.

If PTSD is diagnosed, the examiner should 
explain whether and how each of the 
diagnostic criteria is or is not 
satisfied.  

Again, if PTSD is diagnosed, the examiner 
must identify the verified stressor(s), 
including pre-service stressors alleged 
by the veteran, additional information 
concerning which may have been obtained 
in pre-service documentation and 
associated with the claims file.

The examiner must be requested to 
determine whether any psychiatric 
disorder(s) diagnosed on examination had 
it onset prior to, during, or after 
service.  

It is requested that the examiner opine 
as to whether any psychiatric disorder(s) 
existing prior to service was/were 
aggravated by service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
following requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of entitlement to service 
connection for a chronic acquired 
variously diagnosed psychiatric disorder, 
including PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded. Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


- 17 -


